Citation Nr: 1414989	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active service from September 1960 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Specifically, the Board finds that a clarifying addendum opinion is necessary to properly address the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

It is not in dispute that the Veteran has a hearing loss disability.  As he served as a crewman with an artillery battery, it may also be conceded that he was exposed to loud noises in service.  Thus, the case will turn on whether the current hearing loss is related to the noise trauma in service.

The Board finds that the opinion offered on August 2009 VA audiological evaluation is inadequate because while it concludes that the Veteran's hearing loss is unrelated to exposure to noise in service, it does not identify the etiology for the hearing loss considered more likely.   (Although the examiner noted that the Veteran had "some occupational noise exposure as a civilian," she did not state that the post-service noise exposure was the cause of his hearing loss.

Further, the Veteran has maintained that his hearing loss began during service, continuing to the present.  On August 2009 VA examination, he described his hearing loss as slowly progressive.  The examiner did not adequately address the Veteran's allegation of continuity of hearing loss since service.  Hence, a clarifying opinion is necessary.

The Board also finds that an opinion is necessary to determine if, at any time during the pendency of this appeal, the Veteran had chronic tinnitus and, if so, whether it is etiologically related to his active duty service.  He maintains that his tinnitus began in service and has continued since.  However, on August 2009 VA examination, he denied any current tinnitus (but also reported that his tinnitus began 10 to 20 years prior, placing onset 27 to 37 years after service).  Significantly, on May 2008 private audiological evaluation he reported a progressive worsening of tinnitus (noted primarily at night).  

The Board observes that for purposes of establishing service connection, the current existence of the disability for which service connection is sought is established by showing it existed at any time during the pendency of the claim (here, since April 2008),

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should forward the Veteran's claims file to the August 2009 VA examiner for review and an addendum opinion.   [If that examiner is unavailable, the record should be forwarded to another audiologist or otologist for review and the opinion sought.  If another examination is needed for the opinions sought, it should be arranged.]  The provider must review the above explanation of the deficiencies in the existing nexus opinion.  In light of these observations and based on a close review of the record, the consulting provider should offer responses to the following:

(a) Please identify the likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/exposure to noise trauma therein?  It is requested that the rationale for this opinion include some discussion regarding whether the configuration of the hearing loss (puretone threshold testing) suggests an etiology or duration for the hearing loss. 

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiological factor that is considered to be the more likely cause of the hearing loss.

(c) Is the Veteran shown to have had a chronic tinnitus at any time during the pendency of this appeal (since April 2008)?  The response to this question must account for both the report of worsening tinnitus noted on May 2008 private evaluation and the subsequent denial of current tinnitus on August 2009 VA examination.

(d) If the Veteran is found to have had a chronic tinnitus during the pendency of his claim, is it at least as likely as not (a 50% or better probability) that such is etiologically linked to his service and exposure to noise therein?  If not, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

2.  The RO should then review the record and readjudicate the Veteran's claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

